PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Amelio et al.
Application No. 15/633,022
Filed: 26 Jun 2017
For: ENHANCED WIRELESS COMMUNICATIONS AND POWER SYSTEMS FOR A VENUE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.313(c), filed September 24, 2000, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED.

The application is in an abandoned status. Since a renewed petition to revive was not filed in response to the petition decision mailed on November 6, 2020 and the maximum time period to respond has expired, the petition under 37 CFR 1.313(c) cannot be granted. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-0025
			Office of Petitions

Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.   

/TERRI S JOHNSON/Paralegal Specialist, OPET